Citation Nr: 9911849	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-46 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right femoral fracture, rated 30 percent disabling during the 
period from July 22, 1992 to April 16, 1998.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities prior 
to June 1, 1995.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from December 1968 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

Historically, a May 1972 rating action granted service 
connection, for disability compensation purposes, for 
residuals of a right femoral fracture with upper thigh 
scars, rated 20 percent disabling; traumatic arthritis of 
the right knee, rated 10 percent disabling; residuals of a 
right clavicular fracture and residuals of a fracture of the 
left fifth metacarpal, each rated noncompensably disabling; 
all effective from February 17, 1972 (the day following 
discharge from active service).  This resulted in a combined 
evaluation of 30 percent.  

A September 1982 rating action granted service connection 
for a decubitus lesion of the right calcaneus and assigned a 
10 percent rating from July 28, 1982.  This resulted in an 
increase in the combined disability evaluation to 40 
percent, effective July 28, 1982.  

A November 1992 rating action granted an increase in the 
service-connected residuals of a right femoral fracture from 
20 to 30 percent effective July 22, 1992.  Increased ratings 
for the other service-connected disabilities (except 
disability of the left fifth metacarpal) were denied and 
service connection was denied for disability of the 4th and 
5th fingers of the right hand.  The veteran was notified of 
that rating action by letter of December 1992.  

Later, VA Form 9, Appeal to the Board, and VA Form 21-4138, 
Statement in Support of Claim, both dated December 21, 1992, 
were received at the RO on December 29, 1992.  (A VA Form as a 
substantive appeal may be a valid NOD.  Malgapo v. Derwinski, 
1 Vet. App. 397, 398-99 (1991) and Hamilton v. Brown, 4 Vet. 
App. 528, 538 (1993).)  

However, no statement of the case (SOC) was issued because 
the RO contacted the veteran by letter in February 1993 
stating that he did not indicate the specific determinations 
with which he disagreed and did not qualify as a valid 
notice of disagreement (NOD) for the purpose of initiating 
an appeal.  He was informed that he could file a valid NOD 
by indicating the specific determinations with which he 
disagreed and he was informed that (under 38 C.F.R. § 19.28 
(1998)) the determination that the NOD was not valid was an 
appealable issue and he was informed of his appellate 
rights.  However, no NOD was ever received which would have 
initiated an appeal as to the adequacy of the December 1992 
NOD.  

A May 1994 rating action denied an increased rating for 
residuals of a right femoral fracture, rated 30 percent 
disabling.  An NOD was received in July 1994 and an SOC was 
issued in August 1994 as to an increased rating for 
residuals of a right femoral fracture, to include a total 
rating based on individual unemployability.  VA Form 9 was 
received in October 1994.  

A July 1996 rating action granted service connection for 
post-traumatic stress disorder (PTSD) which was assigned a 
temporary total rating, under 38 C.F.R. § 4.29 based on VA 
hospitalization, from May 4, 1995 with a 50 percent 
schedular rating effective June 1, 1995.  This resulted in a 
change from the combined schedular rating of 40 percent to 
100 percent (based on the temporary total rating) from May 
4, 1995 and a combined schedular rating of 70 percent from 
June 1, 1995.  (The July 1996 rating action described the 
right femoral fracture residuals as limitation of extension 
of the right hip and leg).  

An October 1997 rating action deferred adjudicating 
entitlement to an increased rating for limitation of 
extension of the right hip and leg, to include individual 
unemployability.  A rating in excess of 50 percent for PTSD 
was denied.  A total rating based on individual 
unemployability was granted effective June 1, 1995, date of 
prior reduction following VA hospitalization but eligibility 
for Dependent's Educational Assistance was denied.  

A September 1998 rating denied a rating in excess of 30 
percent for limitation of extension of the right hip and 
leg, to include individual unemployability from November 23, 
1993, to June 1, 1995.  However, due to having had a total 
right hip replacement a 100 percent schedular rating was 
assigned under 38 C.F.R. §4.71a, Diagnostic Code 5054 from 
April 17, 1998 until a 30 percent rating is to be resumed 
effective June 1, 1999.  

Entitlement to special monthly compensation under 38 U.S.C. 
§ 1114(s) and 38 C.F.R. § 3.350(i) on account of a total 
right hip arthroplasty, rated 100 percent and additional 
service-connected disability(ies) of PTSD, traumatic 
arthritis of the right knee, and decubitus lesion of the 
right calcaneus, independently rated at 60 percent or more, 
was granted from April 17, 1998 to June 1, 1999.  


FINDINGS OF FACTS

1.  The veteran's right femoral fracture is well healed and 
is manifested by some limitation of motion of the hip and 
some atrophy of the right thigh but not by malunion or 
nonunion.  

2.  VA examination of August 26, 1997 found, in essence, that 
the veteran's right hip was ankylosed in a favorable 
position.  

3.  The objective evidence does not reflect marked 
interference with employment or frequent periods of 
hospitalizations due to the service-connected disability.  

3.  Prior to June 1, 1995 the veteran did not have a single 
service-connected disability rated 60 percent or more, or at 
least one rated 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent.  



CONCLUSIONS OF LAW

1.  An evaluation of 60 percent for residuals of a right 
femoral fracture is warranted from August 26, 1997, but not 
prior thereto, nor higher than 60 percent.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.10, 4.21, 4.40, 4.45, 4.59, Diagnostic Codes 5250 
(1998).  

2.  A total rating based on individual unemployability due to 
service-connected disabilities prior to June 1, 1995 is not 
warranted.  38 C.F.R. § 4.16(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim for an increased rating for residuals of a right 
femoral fracture, rated 30 percent disabling is plausible and 
thus "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), which mandates a duty to assist in 
developing all pertinent evidence.  It is the determination 
of the Board that the evidentiary record is sufficient both 
in scope and in depth for a fair, impartial, and fully 
informed appellate decision.  

Background

Service medical records reveal that a May 1971 examination 
and a July 1991 report of a Medical Board evaluation reflect 
that the veteran sustained multiple injuries in an automobile 
accident in June 1970, including a compound, infected, 
segmental fracture of the right femur.  He had debridement, 
open reduction and internal fixation (ORIF), and skeletal 
traction of the femoral fracture with subsequent infection of 
the fracture.  He then underwent debridement and tube 
irrigation, followed by prolonged spica cast immobilization 
and then internal fixation with an intramedullary rod.  He 
was ambulatory since March 1971 but had residual impairment 
making him unfit for active duty.  He had 1/2 inch shortening 
of the right leg, right thigh atrophy with chronic swelling 
of the right knee, and right knee motion was restricted, with 
flexion being to 60 degrees and extension being to zero 
degrees.  He walked with a severe limp making it necessary 
that he use a cane.  

On VA examination in April 1972, it was reported that despite 
approximately one inch of right femoral shortening the 
veteran had a relatively normal gait, accomplished by some 
tilting of the pelvis.  There was no evidence of 
osteomyelitis.  There was slight atrophy of the right leg, 
consistent with disuse.  There were two long parallel post-
operative scars running the length of the mid-portion of the 
lateral aspect of the right upper leg, along with other 
scars.  An X-ray study revealed massive bony spur formation 
at the right femoral fracture site, where there was an 
intramedullary nail, but there was no evidence of nonunion.  

On VA examination in October 1992, the veteran walked with a 
limp and used a cane.  His right femoral scars were well 
healed and extension of the right leg was to 180 degrees and 
flexion was to about 90 degrees.  He was unable to stand on 
the toes or heel of the right foot.  The veteran was also 
unable to perform a deep knee bend.  He could not 
significantly abduct or adduct his right hip secondary to 
pain but could flex it to perhaps 30 degrees from the mid-
line and extend it to 20 degrees, with pain.  The diagnoses 
included secondary traumatic arthralgia and arthritis of the 
right hip and knee interfering with prolonged standing, 
walking, bending, stooping, and lifting.  X-ray of the right 
hip revealed supralateral cartilage loss in the hip joint 
with osteophyte formation, consistent with post-traumatic 
degenerative joint disease (DJD).  A healed fracture of the 
proximal femoral diaphysis was noted.  X-ray study of the 
right knee revealed mild cartilage loss in the patellofemoral 
and medial compartments.  

In VA Form 21-8940, Application for Increased Compensation 
based on Unemployability, signed in November 1993, the 
veteran reported that he had become too disabled to work and 
had last worked full time in October 1992.  He had work 
experience with respect to insulation and as a laborer.  He 
had left his last job due to disability but had not tried to 
obtain employment.  He had two years of high school 
education.  

On VA general medical examination in April 1994, it was noted 
that the veteran had recently had to discontinue working due 
to visual impairment from cataracts.  On examination he 
walked with a noticeable limp.  

On VA orthopedic examination of the veteran's right hip in 
April 1994, he reported that the fixating intramedullary 
nail, pinning the right femoral fracture, had been removed in 
about 1975 and he complained of right hip pain.  On 
examination rotation of the right hip was associated with 
pain at approximately 135 degrees.  He had marked tenderness 
in the groin area on motion and prolonged standing.  The 
diagnosis was traumatic arthritis from injury and removal of 
intramedullary nail from the right femur.  On VA joint 
examination in April 1994 of his right knee, the veteran 
complained of right knee pain, off and on, and some knee 
instability.  On examination there was no knee swelling, 
deformity, subluxation, lateral instability, malunion or 
nonunion.  Flexion was to 134 degrees and extension was to 
zero degrees.  The diagnosis was DJD with traumatic arthritis 
of the right knee.  X-rays of the right knee and hip revealed 
no interval change since the 1992 X-rays.  

X-rays of the veteran's hips in June 1994 revealed severe DJD 
of his right hip.  Electrodiagnostic testing in June 1994 
revealed findings compatible with right L5-S1 radiculopathy.   

On VA neurology evaluation in April 1995 for right L5-S1 
radiculopathy, the matter addressed was whether prior right 
hip and leg impairment were related to the radiculopathy.  
The veteran complained of right hip and groin pain which 
would shoot down to his right leg to the foot.  On 
examination there was some atrophy with a well-healed scar 
over the lateral aspect of the right leg but otherwise the 
remainder of the muscle groups had normal bulk and tone.  The 
right leg was approximately 1/2 inch shorter.  Strength testing 
of the right lower extremity was 4 - 5/5 but formal motor 
testing was quite difficult due to a tendency to give-way 
from pain on manipulation in that area.  There was decreased 
sensation to pinprick over the lateral aspect of the right 
foot in approximately the S1 nerve root distribution.  His 
gait reflected a right-sided limp and his right leg was 1/2 
inch shorter than the left.  The impression was right L5-S1 
radiculopathy and it was felt that it was entirely possible 
that compensatory degenerative changes might have also 
occurred in the lumbosacral area.  

During VA hospitalization in April and May 1995, it was noted 
that in 1990 the veteran was treated for PTSD and for alcohol 
abuse.  At discharge it was felt that he was not employable.  

He was again treated for PTSD during VA hospitalization from 
September to November 1995 and at discharge it was felt that 
he was not employable.  On physical examination he had 
weakness of the right hip.  

In VA Form 21-8940 of August 1996, the veteran reported that 
he had become too disabled to work and had last worked full 
time in 1992.  He reported work experience with respect to 
insulation and as a custodian.  The veteran noted that he had 
left his last job due to disability but had not tried to 
obtain employment.  He also indicated that he completed seven 
years of grade school education and had had incomplete 
training in welding and in automotive body repair. 

Received in January 1997, was a copy of a December 1996 
decision of an Administrative Law Judge awarding the veteran 
entitlement to Social Security disability benefits.  It was 
found that the veteran was disabled from October 1992, since 
which time there was no evidence that he had engaged in 
substantially gainful activity.  In addition to PTSD and 
arthritis of his right hip, knee, and ankle, he had cataracts 
and a herniated disc in his lumbosacral spine.  Since 1992 he 
had had significant depression and anxiety from PTSD.  He was 
unable to perform his past relevant work as a custodian, saw 
man, carpet layer, and in asbestos removal.  

On VA general medical examination in August 1997, the veteran 
complained of pain in his right hip and leg.  It was noted 
that his hip problem had been diagnosed as possible avascular 
necrosis with severe degenerative changes.  It was further 
indicated that he had degenerative changes in his right knee.  
On examination, it was noted that he had a significant limp 
because his right leg was about 2 inches shorter than the 
left leg and because of hip pain.  He had some deformity of 
the right thigh.  Muscles of the right leg were rather 
atrophic and movement in the hip was "practically not 
possible" because of pain, and movement in the knee was very 
much limited.  The diagnoses included severe degenerative 
disease of the right hip with avascular necrosis and 
osteoarthritis of the right knee.  It was felt that he was 
unemployable.  A right hip X-ray series revealed severe 
degenerative changes with possible avascular necrosis and 
findings compatible with a healed fracture of the proximal 
femur.  

On VA psychiatric examination in September 1997 it was noted 
that the veteran had last worked in 1992 removing asbestos 
and before that he had worked for 10 years at a nuclear plant 
as a custodian.  He had been sober since March 1997.  

During VA hospitalization in April 1998, having been admitted 
on the 17th, the veteran had a total right hip arthroplasty 
(hip replacement).  Reportedly, he had a history of 
osteomyelitis of the right femur.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and explain the reasons and bases for all conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
In a claim for an increased rating it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

A review of the rating actions over the years reveals that 
several different DCs have been used to evaluate the severity 
of the service-connected residuals of a right femoral 
fracture.  Rating actions of May 1972 and September 1982 used 
DC 5257 (impairment of the knee).  Rating actions of November 
1992 and July 1996 cited DC 5261 (limitation of extension of 
the leg).  Rating action of October 1997 cited DCs 5255-8520 
(impairment of the femur and paralysis of the sciatic nerve) 
and rating action of September 1998 cited DC 5054 (hip 
replacement).  

Shifting diagnostic codes throughout the adjudication 
process, while perhaps harmless with regard to the decision 
reached, may create confusion as to the standards and 
criteria employed in evaluating the claim.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  See also Horowitz 
v. Brown, 5 Vet. App. 217, 224 (1993).  

In VAOGCPREC 9-98 it was held that 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 must be considered in ratings for degenerative or 
traumatic arthritis under DC 5003 or DC 5010, and functional 
loss and the impact of pain upon the disability must be 
considered and explained.  Also, if a musculoskeletal 
disability is rated under a specific DC not involving limited 
motion but another DC based on limitation of motion may be 
applicable, the latter DC must be considered in light of 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  It is the nature of the 
disorder which determines whether the DC is predicated on 
limited motion.  The Board is bound by this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 1991) and 38 C.F.R. 
§§ 2.6(e)(9), 14.507(b), 19.5 (1998).  

However, 38 C.F.R. § 4.40 does not require a separate rating 
for pain but it must be considered and is rated the same as 
limited motion.  Spurgeon v. Brown, 10 Vet. App. 194, 195 
(1997) and Voyles v. Brown, 5 Vet. App. 451 (1993).  

Under 38 C.F.R. § 4.71a, DC 5054 hip replacement (prosthesis) 
warrants a 100 percent rating for prosthetic replacement of 
the femoral head or of the acetabulum for 1 year following 
implantation of the prosthesis.  

Under 38 C.F.R. § 4.71a, DC 5255 impairment of the femur with 
malunion with marked knee or hip disability warrants a 30 
percent rating.  With fracture of the surgical neck or with 
false joint a 60 percent rating is warranted.  A 60 percent 
rating is also warranted if there is fracture of the femoral 
shaft or anatomical neck of the femur with nonunion, without 
loose motion, and weight-bearing is preserved with the aid of 
a brace.  An 80 percent rating is warranted for fracture of 
the femoral shaft or anatomical neck of the femur with 
nonunion, with loose motion (such as from a spiral or oblique 
fracture).  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee 30 percent for severe disability 
is the highest rating assignable under 38 C.F.R. 38 C.F.R. 
§ 4.71a, DC 5257.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee provide 
for a maximum rating of 30 percent when flexion is limited to 
15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under 38 C.F.R. 
§ 4.71a, DC 5261 limitation of extension of a leg to 20 
degrees warrants a 30 percent rating and when extension is 
limited to 30 degrees, a 40 percent rating is warranted.  The 
maximum rating for limitation of extension of the leg is 50 
percent and is assigned when extension is limited to 45 
degrees.  

Under 38 C.F.R. § 4.71a, DC 5275 shortening of a lower 
extremity from 1 1/4 inches to 2 inches (3.2 cms. to 5.1 cms) 
warrants a 10 percent rating.  However, this rating is not to 
be combined with other ratings for fracture or faulty union 
in the same extremity.  Generally see Archer v. Principi, 3 
Vet. App. 433, 438 (1992).  

Under 38 C.F.R. § 4.124, DC 8520 incomplete paralysis of the 
sciatic nerve warrants a 10 percent rating when mild; when 
moderate a 20 percent rating is warranted; when moderately 
severe, a 40 percent rating is warranted; and when severe, 
with marked muscular atrophy, a 60 percent rating is 
warranted.  Complete paralysis, when the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, warrants an 
80 percent rating.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  

Analysis

A 30 percent rating has been effective for the service-
connected right femoral fracture residuals since July 22, 
1992 and following the total right hip replacement a 100 
percent schedular rating was assigned effective the day of VA 
hospital admission on April 17, 1998 under 38 C.F.R. § 4.71a, 
DC 5054 (hip replacement) and will terminate in the future on 
June 1, 1999.  It is during the time from July 22, 1992 to 
April 11, 1998 that a rating in excess of 30 percent is 
claimed and during this time DCs 5261 (limitation of 
extension) and DCs5255-8520 (impairment of the femur and 
paralysis of the sciatic nerve) were used for rating 
purposes.  

However, during the cited time frame a separate compensable 
rating of 10 percent was established for traumatic arthritis 
of the right knee under DC 5010 which provides that traumatic 
arthritis is to be rated as degenerative arthritis which in 
turn, when established by X-rays is rated on the basis of 
limitation of motion.  Consequently, the appropriate DCs for 
rating limitation of motion of the hip are actually DC 5251, 
providing for a single and maximum rating for limitation of 
motion of extension of the hip of 10 percent when extension 
is limited to 5 degrees.  DC 5252 provides for a 10 percent 
rating when flexion of the hip is limited to 45 degrees, a 20 
percent rating when flexion is limited to 30 degrees, a 30 
percent rating when flexion is limited to 20 degrees, and a 
40 percent rating when flexion is limited to 10 degrees.  DC 
5253 provides for a 10 percent rating when upon rotation of 
the leg there is no "toe-out" of more than 15 degrees or if 
on adduction the legs cannot be crossed; a 20 percent rating 
is warranted if on abduction motion is lost beyond 10 
degrees.  

The only postservice measurement of right hip motion was on 
VA examination in 1992 which found that flexion was to 30 
degrees and extension was to 20 degrees.  This limitation of 
motion in these planes does not warrant a rating in excess of 
30 percent.  There are no postservice clinical measurements 
of adduction, abduction or rotation of the right hip except 
that on hip examination in April 1994 rotation was to about 
135 degrees.  

As cited above, a 30 percent rating under DC 5255 is 
warranted when there is malunion of a femoral fracture with 
marked knee or hip disability.  For a rating in excess of 30 
percent there would have to be nonunion (with either loose 
motion or without loose motion) which is not shown in this 
case.  

A rating for paralysis of the sciatic nerve in excess of 30 
percent would require (for a 40 percent rating) moderately 
severe paralysis but a note to 38 C.F.R. § 4.124a (1998) 
provides that when peripheral nerve involvement is wholly 
sensory the rating should be for mild or at most the moderate 
degree.  In this case, the sciatic nerve involvement is not 
shown to have been anything other than sensory.  

The postoperative surgical scars are well healed and 
asymptomatic.  The amount of leg length shortening has been 
variously reported.  The measurement at service discharge and 
on two postservice examinations was 1/2 inch shortening and one 
postservice measurement of one inch and one postservice 
notation of shortening of about 2 inches.  While the most 
recent notation was that there was about 2 inches of 
shortening, the Board finds that the greater weight of the 
evidence, in light of the multiple previous measurements, is 
that the shortening is less than that required for a 
compensable rating (i.e., 1 1/4 inches).  

The Board is aware that the veteran has had weakness due to 
atrophy of the right thigh from what has been described as 
disuse (as opposed to any actual disability of the quadriceps 
or hamstring muscles).  When this is considered together with 
the finding of "practically" no movement in the right hip 
on VA examination of August 26, 1997, it is the judgment of 
the Board that a 60 percent rating was warranted from that 
date for favorable ankylosis of the hip under DC 5250 which 
provides to a 60 percent rating for favorable ankylosis, in 
flexion at an angle between 20 degrees and 40 degrees and 
slight adduction or abduction.  

According, a 60 percent rating for residuals of a right 
femoral fracture are warranted from August 26, 1997, but not 
prior thereto since the findings earlier than the August 1997 
VA examination to not indicate any ankylosis nor was the 
ankylosis since that time shown to be in an intermediate 
position, which would warrant a higher 70 percent rating.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated, or which otherwise "render[s] impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1).  Hence, RO referral of the case for 
extraschedular rating, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (while the Board does not have authority 
to grant an increased rating based on extraschedular criteria 
in the first instance, Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), it has authority to review whether a claim merits 
submission for extraschedular evaluation even if not 
initially considered by the VARO).  

Total Rating Prior to June 1, 1995

As to an effective date prior to June 1, 1995, for a total 
rating, prior to that date the veteran was in receipt of a 30 
percent rating for right hip disability; 10 percent for 
traumatic arthritis of the right knee; 10 percent for a 
decubitus lesion of the right calcaneus; and noncompensable 
ratings for residuals of a right clavicular fracture and for 
residuals of a left 5th metacarpal fracture, for a combined 
rating of 40 percent.  

It was the award of a 50 percent rating for the service-
connected PTSD which was the predicate for the award of a 
total rating.  See 38 C.F.R. § 4.16(a) (1998) (for a total 
rating there must be at least one service-connected 
disability rated 60 percent or more, or at least one rated 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent).  

The July 1996 rating action makes it clear that a 100 percent 
temporary total rating based on VA hospitalization was 
assigned from May 4, 1995 and the 50 percent schedular rating 
for PTSD began on June 1, 1995, the same date on which a 
total rating became effective. 

A total rating could not be assigned during the time from May 
4, 1995 to June 1, 1995 because during this period the 
veteran was in receipt of a 100 percent temporary total 
rating under 38 C.F.R. § 4.29.  Under 38 C.F.R. § 4.16(a) a 
"[t]otal disability ratings for compensation may be 
assigned, where the schedular rating is less than total 
[boldface added]."  See Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994); Holland v. Brown, 6 Vet. App. 443, 446 (1994); 
and Green v. West, 11 Vet. App. 472, 476 (1998).  Because 
there was a total rating assigned, albeit under 38 C.F.R. 
§ 4.29 (1998) (based on VA hospitalization) a total rating 
based on individual unemployability may not be assigned.  

In other words, to qualify for a total rating prior to June 
1, 1995, it must be shown that the veteran's service-
connected right femur disability warranted at least a 60 
percent disability rating (since even if it had been assigned 
a 40 percent rating it would not have combined, under 38 
C.F.R. § 4.25 (1998), with the two other compensable service-
connected disorders, each rated 10 percent, to a combined 
rating of 70 percent).  However, as discussed above, this was 
not warranted.  Thus, a total rating prior to June 1, 1995 is 
not warranted.  

The grant of a 60 percent rating for residuals of a right 
femoral fracture since August 26, 1997 has no effect on the 
claim for an earlier total rating since the total rating had 
been made effective prior to August 26, 1997.  

Based on all the evidence, the Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case that claim is denied.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  
In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, thus, 
there is no doubt to be resolved in favor of the veteran.  


ORDER

A 60 percent rating for residuals of a right femoral fracture 
from August 26, 1997, is granted subject to applicable laws 
and regulations governing the award of monetary benefits.  

A total rating based on individual unemployability due to 
service-connected disabilities prior to June 1, 1995 is 
denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 

